UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION
WILLIE HENDERSON,

INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,

Plaintiff
v. Civil Action No. 7:17-cv-00292
GENERAL REVENUE CORPORATION,
and
PIONEER CREDIT RECOVERY, INC.

and

NAVIENT PORTFOLIO MANAGEMENT,
LLC

Nee Nowe Nome” Neue” Nee” Ne Nee” Nee Nee” Nee Nee” nme” re” ne re me re” Nee” Nee “ee”

Defendants.
PLAINTIFF’S MEMORANDUM IN SUPPORT OF MOTION FOR SANCTIONS FOR

NAVIENT PORTFOLIO MANAGEMENT, LLC’S FAILURE TO PREPARE FOR AND
RESPOND TO THE 30(B)(6) DEPOSITION TOPICS AS NOTICED

Background
On June 6, 2019, Plaintiff Willie Henderson (“Henderson”) noticed the deposition of
Defendant Navient Portfolio Management LLC (“NPM”) pursuant to Rule 30(b)(6) of the
Federal Rules of Civil Procedure. See Exhibit A. By June 18, 2019, the date of July 19, 2019
and the location of Fishers, Indiana for the deposition was confirmed. See Exhibit B. On July 2,
2019, Henderson amended the Notice to include the agreed upon date of July 19, 2019 and the

address for the deposition’s location in Indiana.' See Exhibit C. The Notice to NPM was

 

' Counsel for Defendant did not offer to provide a location for the deposition.

1
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page1of18 Pageid#: 1721
substantially similar and contained analogous topic areas to the Amended 30(b)(6) Notices
Henderson had previously served on Defendants General Revenue Corporation (“GRC”) and
Pioneer Credit Recovery, Inc. (“Pioneer”), who were deposed via their corporate designee on
December 6 and 7, 2018. See Exhibits D and E.

As agreed, the deposition of NPM’s corporate designee took place on July 19, 2019.
NPM designated Mark Verbrugge, a Vice President for NPM, to answer each topic of the
30(b)(6) Notice. Unfortunately, counsel for NPM first provided Verbrugge with the Notice for
the day before the deposition and spent only two hours preparing him for the deposition. See
Exhibit F, Transcript of Deposition of 30(b)(6) Deponent, Mark Verbrugge, dated July 19, 2019

(“NPM 30(b)(6) Dep.”), 8:13-10:9.

Q: How long did you meet with counsel yesterday?

A: Two hours.

Q: And was that the extent of your entire preparation for today, that two-hour
meeting?

A: Correct.

See Exhibit F, NPM 30(b)(6) Dep., 65:1-65:5.

This last minute and abbreviated preparation proved to be woefully inadequate to meet
the corporation’s requirements for the 30(b)(6) deposition. The deposition transcript establishes
that the witness was unable to speak for the corporation on many topics, and had done very little

work to prepare for the deposition.” On other topics, the corporate designee had general

 

* Four days before the deposition, NPM filed objections to the Notice which were similar
to those lodged previously by GRC and Pioneer in response to the 30(b)(6) Deposition Notices
served on them. The deposition notice for the NPM witness correlated in scope to the amended
notices for GRC and Pioneer Credit Recovery, which resulted from a meet and confer process with
opposing counsel and an informal dispute resolution process with United States Magistrate Judge
Ballou. The original notices to GRC and Pioneer were issued on October 18, 2018. GRC and
Pioneer noted objections to the topics on November 6, 2018. Plaintiff responded to the objections
on November 9, 2016, and in part offered to narrow certain topics. Unfortunately, the parties could

2
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 2o0f18 Pageid#: 1722
knowledge, but often did not know how these topics applied specifically to Mr. Henderson’s

circumstances. This knowledge was required under the notice.

Deponent Deficiencies

Twenty-five topic areas were identified in Plaintiff's Amended 30(b)(6) Notice to Take
Deposition of Navient Portfolio Management, LLC, and the topic areas where deponent did not
provide a sufficient response are as follows:

TOPIC 3

Identification of all documents setting forth or pertaining to NPM’s role in and connection
with the following collection activities alleged in Henderson’s Second Amended
Complaint, including any applicable student loan collection policies, procedures, or
practices from June 22, 2016 to the present:

e General Revenue Corporation’s (“GRC”) letter communication to Henderson on
February 7, 2017;

e Henderson’s February 28, 2017 notification to GRC that he disputed the debt and asked
for verification, and the company’s response thereto;

e Henderson’s April 24, 2017 notification to GRC that he disputed the debt and asked for
verification, and the company’s response thereto;

e The “Statement of Purchased Account” Henderson received from USAF on April 26,
2017;

e Pioneer Recovery Corporation’s (“Pioneer”) letter communication to Henderson on
September 30, 2017;

e Pioneer’s letter communication on behalf of USAF postmarked November 1, 2017;
The removal of the debt from GRC and the “placement” with Pioneer; and

e Phone calls made by GRC/Pioneer following February 28, 2017 as part of their collection
efforts of the alleged Henderson debt.

The deponent could not answer several of the questions regarding Topic 3. For example, when

shown Henderson’s February 28, 2017 notification to GRC that he disputed the debt and asked

 

not resolve the objections and United States Magistrate Judge Ballou offered an informal
resolution process. The parties conferred with the court at length on each objection and for the
most part the court indicated the topics were properly drawn and discoverable. Based on the court’s
feedback and defendant’s agreement, Plaintiff amended the 30(b)(6) notices and the depositions
of GRC and Pioneer occurred according to the notices on December 6 and 7, 2018. The notice to
NPM is modeled from the Amended notices to GRC and Pioneer and thus is comprised of
discoverable and properly drawn topics.

3
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 3o0f18 Pageid#: 1723
for verification (Exhibit 2 to the deposition), which is specifically referenced in Topic 3, he
admitted that he had never seen the document.

Q: I'll show you what’s been marked as Exhibit 2 and ask you to identify what that
document is.

A: It appears to be a letter written by Mr. Henderson and submitted to General
Revenue.

Q: Have you seen it before?

A: I can’t say that I’ve seen this specific letter, no.

Q: Would NPM have received notice of this letter?

A: I don’t know.

Q: Have you checked to see if NPM did receive notice of this letter?

A: I have not.

See Exhibit F, NPM 30(b)(6) Dep., 31:5-31:19, and Dep. Ex. 2.

When the deponent was shown Henderson’s April 24, 2017 notification to GRC that he disputed
the debt and asked for verification, which is specifically referenced in Topic 3, he admitted that
he had not done any investigation to determine if NPM had received the document.

Q: As part of your preparation for today’s deposition, did you research as to whether
NPM received notice of Exhibit 3?

A: I have not.

See Exhibit F, NPM 30(b)(6) Dep., 34:16-34:19 and Dep. Ex. 3.
The deponent also did not do any investigation into telephone calls made to Henderson.

Q: Turn to the top of page 3. Have you done an investigation into phone calls made
by GRC/Pioneer following the February 28, 2017, as part of their collection
efforts of the alleged Henderson debt?

A: I have not.

See Exhibit F, NPM 30(b)(6) Dep., 58:4-58:9. ?
TOPIC 4

The nature, extent, and content of all communications between NPM and USAF, GRC,
Navient Solutions and/or Pioneer regarding Henderson’s alleged student loan debt,

 

> At the deposition, counsel stated that counsel had searched for phone calls. However, the witness
was not familiar with the parameters of the search and thus could not be questioned about it. See
Exhibit F, NPM 30(b)(6) Dep., 37:13-37:23.

4
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 4of18 Pageid#: 1724
including but not limited to those concerning: the alleged amounts of principal,
interest, or fees owed by Henderson and which NPM, GRC and Pioneer have sought to
collect; any calculation methods; or explanation of calculations.

The witness did zero preparation on this topic and was unable to answer the questions.

Q:

A:

Or OP

For No. 4 on the notice, have you done an investigation between communications
between NPM, USAF, GRC, Navient, and Pioneer regarding Mr. Henderson’s
alleged debt?

No.

Have you done any investigation under No. 4 concerning how the principal,
interest, and fees were calculated?

No.

Have you done any investigation into any calculation methods or explanation of
calculations?

No.

See Exhibit F, NPM 30(b)(6) Dep., 58:10-58:22.

TOPIC 5

The relationship between NPM and Xenith Bank as relates to the servicing and/or
collection of Henderson’s alleged loan or debt.

The witness did zero preparation on this topic and was unable to answer the questions.

A:

Qe OREO

Turning to No. 5. Who was Zenith [sic] Bank?

I have no idea.

Have you done any investigation in preparation for today to determine that?

No

Have you done any investigation between the relationship between NPM and
Zenith [sic] Bank?

No.

Have you done any investigation into the relationship between NPM and Zenith
Bank as relates to the servicing and/or collection of Henderson’s alleged loan or
debt?

No.

See Exhibit F, NPM 30(b)(6) Dep., 58:23-59:5.

TOPICS 6 AND 7

The location and means of storage and retrieval of all documents pertaining to
Henderson, his alleged student loan debt, and/or the collection efforts regarding same.
The names, employers, and office locations of all custodians of documents pertaining to
Henderson, his alleged student loan debt, servicing and collection efforts of same.

5

Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page5of18 Pageid#: 1725
The witness had general knowledge but did not look at the specific documents relating to

Henderson.
Q: And what is ECS? How does it work?

A: I have no idea how the imagine system works other than documents are
scanned and stored within the ECS system.

Q: Are there — is there a — in the ECS system, is there a file for Mr. Henderson?
A: I have not investigated if there is a file for Mr. Henderson in ECS.

See Exhibit F, NPM 30(b)(6) Dep., 60:5-60:8, 60:12-15.
TOPIC 8

Any calculations performed by NPM as to alleged amounts of principal, interest, or fees
owed by Henderson and which NPM, GRC, and Pioneer have attempted to collect.

The 30(b)(6) witness did zero preparation on this topic.
Q: Are you aware of any calculations performed by NPM as to alleged amounts of

principal, interest, or fees owed by Henderson in which NPM, GRC, and Pioneer
have attempted to collect?

A: I am not.
Q: Did you do any investigation into that prior to today’s deposition?
A: No

See Exhibit F, NPM 30(b)(6) Dep., 64:17-64:25.

TOPIC 9
NPM’s process, including any policies or regulations regarding such, for providing
information in response to a request for verification, and specifically what did NPM do
when it was made aware of Henderson’s first and second requests for verification. (See
GRC_WH_0000051-52 (confidential) and GRC_WH_0000053 (confidential)).

As stated supra, the witness had already testified that he had not seen one of Henderson’s

requests for verification prior to the deposition. See Exhibit F, NPM 30(b)(6) Dep., 65:15-66:2.

Regarding these two requests which are also referenced in Topic 9, the 30(b)(6) witness further

testified and confirmed his lack of preparation:

6
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 6of18 Pageid#: 1726
And does NPM actually get the letter? Does the policy provide that it gets the
actual letter from the person who owes the money?

I don’t know if the policy states that we need to obtain the actual letter.

All right. Doe you know if you got this actual letter in the NPM system?

I do not.

POP

See Exhibit F, NPM 30(b)(6) Dep., 66:16-66:23.

There was a training manual that applied to this topic according to the witness,’ and it
had not been produced at the time of the deposition,” so there was no way for Plaintiff's counsel
to assess at the 30(b)(6) deposition whether NPM’s training manual was followed. The witness
testified that this training manual applied to topic 9. The witness stated:

Q: I show you what’s been marked as Exhibit 8. Is this the one that you thing you’ve
seen before?

A: I know I saw it earlier today, again, so.

Q: And the same answer? The training answer would have covered it for the agency
as to for them to notify NPM that they needed to — that they needed to respond to
this?

A: Correct.

See Exhibit F, NPM 30(b)(6) Dep., 68:2-68:10.

The witness testified about a training manual it provides agencies such as GRC and
Pioneer on how they should collect debts from individuals like Henderson. Although requested
in discovery, it had not been produced at the time of the 30(b)(6) deposition, so there was no
meaningful way to question the 30(b)(6) witness about it. The witness’s testimony established
that the training manual was relevant to several of the topics. See, e.g., NPM 30(b)(6) Dep.,

34:20-35:2. However, regarding this training manual, counsel for NPM stated at the 30(b)(6)

 

4 See Exhibit F, NPM 30(b)(6) Dep., 27:10-30:18.
5 See Exhibit F, NPM 30(b)(6) Dep., 30:23-31:1.

a
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 7 of18 Pageid#: 1727
deposition: “I see no relevance to it whatsoever.” See Exhibit F, NPM 30(b)(6) Dep., 30:23-
31:1.6
TOPIC 10

To the extent NPM has no role in verifying the debt, upon whom it relies to perform this
process and information regarding same.

The witness did not prepare for the specifics of Henderson’s case so, he could only relate general
information about this topic. He could not provide any specific information pertaining to
Henderson. See Exhibit F, NPM 30(b)(6) Dep., 69:2-70:6.
TOPICS 11 AND 13

These topic areas refer to specific agreements that NPM is a party to and for which the
30(b)(6) witness must answer. The agreements refer to NPM Polices that are relevant to
Henderson’s case, specifically the Navient Solutions Compliance Guide, which is in NPM’s
possession. As with the training manual, these had not been produced in advance of the 30(b)(6)
deposition, so there was no way to question the 30(b)(6) witness about these policies.

Q: So what is the Navient Portfolio Management Compliance Guide?

A: It’s a document that ensures — well, informs agencies — informs agencies how —
it’s really just a document to ensure agencies are maintaining compliance with
state and federal regulations.

Q: All right.

MR. FISH WICK: And has that been produced in this case?
MS. SIMONETTI: I don’t believe so. It’s not a document that belongs to NPM,
the company NPM, so I don’t believe so.

FURTHER QUESTIONS BY MR. FISHWICK:

Q: Who does that document belong to? It’s called the Navient Portfolio
Management Compliance Guide.

See Exhibit F, NPM 30(b)(6) Dep., 72:5-72:21.

 

° Counsel for NPM has now stated it will produce this policy. Even if produced, it was not produced
in time to question the 30(b)(6) witness about it.

8
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 8of18 Pageid#: 1728
Q: Does Navient Portfolio Management Compliance Guide, does NPM have a copy
of that?

A: Yes.

Q: You have it within your company’s records?

A: Yes.

See Exhibit F, NPM 30(b)(6) Dep., 73:7-73:11.

Q: But you didn’t look at those documents in preparation for today’s —
A: I did not.

See Exhibit F, NPM 30(b)(6) Dep., 76:18-76:20.

TOPIC 14
To the extent NPM may contend that collection efforts on Henderson’s debt deviated
from what NPM would describe as its usual practice, a description and explanation as to
how.

The 30(b)(6) witness did no investigation. He made an assumption, but he could not answer the

questions on this topic.

Q: NPM is not, you said? Is NPM saying it followed its usual practice with Mr.
Henderson?

A: As far as I’m aware, NPM followed its normal practice, yes.
Q: Did you do an investigation of that ---

A: No.

Q: --- in preparation for today’s deposition?

A: No.

See Exhibit F, NPM 30(b)(6) Dep., 84:16-84:24.

TOPIC 16
Generally, NPM’s role in or activities related to the administrative set off obtained
against a debtor’s federal and state tax returns, and specifically as relates to any such set
off applied to Henderson’s federal or state tax returns.

Again, the witness had some general knowledge, but no specific information regarding

Henderson’s case.

Q: And so, in Mr. Henderson’s case, did the guarantor notify NPM?

A: I didn’t look into whether the account was ever certified.
Q: So, in preparation for today, you did not look into whether Mr. Henderson’s
9

Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page9of18 Pageid#: 1729
account was certified for an administrative set-off for taxes?
A: I did not.

Q: But, again, you didn’t look at that in preparation for today?
A: No, sir.

See Exhibit F, NPM 30(b)(6) Dep., 88:23-89:6, 89:21-89:23.

TOPIC 17
NPM’s procedure and/or policy regarding the placing and pulling of accounts from
subordinate servicers, and specifically, how, why, and through what methods, actions,
and communications was Henderson’s debt “placed” with GRC, removed from GRC, and
“placed” with Pioneer.

The witness did no investigation as to why Henderson’s account was pulled from one collector

and placed with another, and thus could not discuss this topic.
Q: Why was Mr. Henderson’s account removed from GRC and placed with Pioneer?
A: I didn’t investigate as to why the account was recalled and placed to Pioneer, so

my response would be purely speculative.
See Exhibit F, NPM 30(b)(6) Dep., 89:24-90:3.
TOPIC 18

The number of and identities of all subordinate servicers NPM has contracted with
between June 22, 2016 and the present and any corporate relationship each may have
with Navient Corporation.

Again, the witness did zero preparation with respect to this topic.

Q: Since June 22 of 2016, who were the subordinate servicers NPM has contracted
with?

A: Like, I couldn’t name them off the top of my head.

Q: So, again, in preparation for today, you did not do any investigation into Question

No. 18 on the deposition notice?
A: No, I did not.

See Exhibit F, NPM 30(b)(6) Dep., 90:7-90:15.
TOPIC 20

Identification of all parent, subsidiary, and affiliate entities of NPM and identification of
the directors and officers of each such entity, the state of incorporation of each entity, and

10
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 10 0f18 Pageid#: 1730
the principal place of business for each entity, and, for each entity identified,
identification of any corporate relationship to Navient Corporation.

The 30(b)(6) witness knew some of this information, but he had done no preparation on this

topic and therefore could not answer a number of relevant questions.

And did you do that investigation from — for June of 2016 to the present?
I did no investigation.

Q: And who’s on the board?

A: I have no idea.

Q: Did you investigate that in preparation for today’s deposition?

A: I did not.

Q: Besides Mr. Remondi as president, did you investigate who the officers were of —
other officers were of Navient Corp.?

A: No.

Q: And did you investigate who any of the board of directors were of November [sic]
Corp.?

A: No.

Q:

A:

See Exhibit F, NPM 30(b)(6) Dep., 96:2-96:16.

What state is it [NPM] incorporated in?

Honestly, I don’t know.

Did you do any investigation into that in preparation for today?
I did not.

What state is Navient Corporation incorporated it?

I didn’t investigate that either.

POPOL”

See Exhibit F, NPM 30(b)(6) Dep., 97:4-97:11.

TOPIC 21
The location of and the custodian for all documents pertaining to Account ID #
50006682856; Account ID # 9835500120-1713; and Consumer ID # 13101249 and an
explanation of who assigned or created these accounts.

As the deposition wore on, the witness continued to declare he had not looked into the topic

areas identified in Henderson’s 30(b)(6) Notice.

Q: Take a look at Question 21 in the Notice of Deposition.

A: All right.

Q: In preparation for today, did you identify what accounts those were?
A: No.

Q:

So you don’t know what those accounts are?

11
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 110f18 Pageid#: 1731
Oe

Q:

A:

I do not.

So you can’t answer the question for 21 because you don’t even know which
accounts those are?

Correct.

MS. SIMONETTI: Lacks foundation, too.

MR. FISHWICK: Pardon?

MS. SIMONETTI: Lacks foundation.

And since you don’t know what accounts these are, you cannot provide an answer
today of who assigned or created these accounts?

MS. SIMONETTI: Lacks foundation. Go ahead.

I cannot, no.

See Exhibit F, NPM 30(b)(6) Dep., 101:13-102:9.

TOPIC 24

The identities and number of individuals in Virginia who received Henderson000001-7 or
a substantially similar communication from June 22, 2016 to the present.

The 30(b)(6) witness did not identify who received the same letter as Plaintiff.

PFOPr QO PF

And do you have the names of those people?

The names could be produced. I know there was a count produced, but I’m sure
the names could be attached to those, yes.

And do you have those names today? Have you brought those names with you
today?

I have not brought those names with me today.

Did you do any research on those names prior to today?

I did not.

See Exhibit F, NPM 30(b)(6) Dep., 128:14-128:23.

TOPIC 25

Explanation of all information documented and provided in the following documents:

A. NPM_WH_0000001-000068; 000069-95; 259; 260-310; 311-338; 339-342; 343-352
(confidential); B.;GRC_WH_0001082-87 (confidential); and C.GRC_WH_0001088-1151
(confidential).

The witness was familiar with the general nature of the documents but could not answer certain

specific questions. Regarding certain computer entries for Henderson’s account the witness

stated:

12

Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 12 of 18 Pageid#: 1732
All right. And then the entry below that, it says, “12/27/16 invoice.” What does
that mean?

“12/27/16 DZ-DE invoice.” I don’t know what that code means. I don’t.

All right. You didn’t look at that ahead of time?

I did not look at that ahead of time, and, quite frankly, I look at very few
transaction level detail histories.

Okay. And you didn’t look at that in preparation for today?

No, I did not.

PFO POF

See Exhibit F, NPM 30(b)(6) Dep., 156:2-156:14.
As relates to documents 343-352, the 30(b)(6) witness stated:
Q: But you didn’t investigate ahead of time to confirm that before this deposition?
A: No. There’s two agencies that we’re talking about, so I assume it’s Pioneer, but I
did not confirm it, no.
See Exhibit F, NPM 30(b)(6) Dep., 158:15-158:19.
As to the final document shown to the witness, he testified to the best of his knowledge what it

was, but his answer encapsulates NPM’s disregard for the Rule 30(b)(6) process:

Q: Okay. And that’s what that policy is?
A: That, to the best of my knowledge, that’s what that policy would be for. It has

nothing to do with NPM.
Q: Okay. But did you look at that ahead of time?
A: No. No reason to.

See Exhibit F, NPM 30(b)(6) Dep., 160:23-161:4.
Discussion
Federal Rule of Civil Procedure 30(b)(6) provides:

In its notice or subpoena, a party may name as the deponent a public or private
corporation, a partnership, an association, a governmental agency, or other entity
and must describe with reasonable particularity the matters for examination. The
named organization must then designate one or more officers, directors, or
managing agents, or designate other persons who consent to testify on its
behalf; and it may set out the matters on which each person designated will testify.
A subpoena must advise a nonparty organization of its duty to make this
designation. The persons designated must testify about information known or
reasonably available to the organization. This paragraph (6) does not preclude a
deposition by any other procedure allowed by these rules.

13
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 13 0f18 Pageid#: 1733
Fed. R. Civ. P. 30(b)(6) (emphasis added). Thus, a corporation must designate one or more
individuals to answer the questions related to the topics posed to it in the 30(b)(6) Deposition
Notice. The individual designated must testify to what is known or reasonably known to the
corporation. If the individual does not have the personal knowledge to answer a question, that
individual has an obligation to investigate and find the answers on behalf of the corporation, or
the corporation must designate an individual who does possess such knowledge. As the district
court observed in United States v. Taylor, 166 F.R.D. 356 (M.D.N.C. 1996):

The testimony elicited at the Rule 30(b)(6) deposition represents the knowledge of

the corporation, not the individual deponents. The designated witness is ‘speaking

for the corporation’ ... The corporation appears vicariously through its designee.

If the persons designated by the corporation do not possess personal

knowledge of the matters set out in the deposition notice, the corporation is

obligated to prepare the designees so that they may give knowledgeable and

binding answers for the corporation. Thus, the duty to present and prepare a

Rule 30(b)(6) designee goes beyond matters personally known to that designee

or to matters in which that designee was personally involved.

.... Rule 30(6)(6) explicitly requires [a corporation] to have persons testify on

its behalf as to all matters known or reasonably available to it and, therefore,

implicitly requires such persons to review all matters known or reasonably

available to it in preparation for the Rule 30(b)(6) deposition.
Id. at 361 (citations omitted) (emphasis added). Indeed, “if a Rule 30(b)(6) witness is unable to
give useful information he is no more present for the deposition than would be a deponent who
physically appears fefor the deposition but sleeps through it.” Black Horse Lane Assoc., L.P. v.
Dow Chem. Corp., 228 F.3d 275, 304 (3d Cir. 2000).

This Court is no stranger to corporations shirking the mandates of Rule 30(b)(6). As this

 

Court noted in Spicer v. Universal Forest Products, 71 Fed. R. Serv. 3rd 1254 (2008):

The fact that preparation for a 30(b)(6) deposition requires many hours of work and
review of voluminous documents does not relieve the corporation of its
responsibility to adequately prepare. Concerned Citizens of Belle Haven v. The

Belle Haven Club, 223 F.R.D. 39, 43 (D.Conn 2004); see also Taylor, 166 F.R.D.
at 362 (“The Court understands that preparing for a Rule 30(b)(6) deposition can

14
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 14 0f18 Pageid#: 1734
be burdensome. However, this is merely the result of the concomitant obligation

from the privilege of being able to use the corporation form in order to conduct

business”).

In Spicer, the corporate designee exhibited very similar behavior to that of NPM’s
designee, Verbrugge, and, consequently, the Court imposed significant sanctions. In finding
sanctions appropriate, the Court noted:

In short, despite the clear requirements of Rule 30(b)(6), Universal did not come

close to meeting its designation to provide a witness who could testify “about

information known or reasonably available the organization.” Fed. R Civ. P

30(b)(6). Whether by design or oversight, it is clear that Universal company

disregarded its obligations under Rule 30(b)(6). Spicer has been prejudiced in terms

of the expenses incurred in preparing for an attending a 30(b)(6) deposition in a

distant city that was utterly futile, and in its inability to obtain discoverable

information on the company’s alleged financial downturn. Sanctions are necessary

in this case to deter a corporate party from hiding the ball as to such a critical

defense. Given the immediacy of the trial date, requiring the plaintiff to conduct

another Rule 30(b)(6) deposition would only serve to punish plaintiff's counsel by
requiring them to retrace their steps instead of preparing for the impending trial.

As such, the court finds the following sanctions to be appropriate under the Fourth

Circuit’s Wilson standard.

The Spicer case is directly on point here. A 30(b)(6) deposition was held in the Midwest
at great expense, and the witness, based on woeful preparation, could not answer many of the
questions. On those questions he could respond to, he was unfamiliar with any information
specific to Henderson, despite such information being called for in the 30(b)(6) Notice.
Sanctions are likewise appropriate in this case, and NPM must pay all costs and attorney fees
associated with the preparation and taking of this 30(b)(6) deposition and this motion.

Monetary sanctions, however, are inadequate. NPM’s failure to sufficiently provide a
corporate designee who could answer Henderson’s noticed 30(b)(6) topics was particularly
egregious in light of Defendants’ joint Motion for Partial Summary Judgment (ECF No. 135).

The topics identified in the 30(b)(6) Notice are not only relevant to Henderson’s case, but also to

the arguments offered by Defendants in their Motion for Partial Summary Judgment.

15
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 15 o0f18 Pageid#: 1735
Defendants’ Motion for Partial Summary Judgment relies on the details of their
transactions with Henderson. The NPM 30(b)(6) witness made little effort to answer
Henderson’s questions about his particular case. The witness could not answer questions about
dates, and he had not reviewed many of the documents identified in the notice. NPM’s corporate
designee did not examine the electronic records to establish what was in the NPM records and
when a document was received or sent. Further, the corporate designee did not review how
NPM’s collection fees and costs were calculated and that is the core of the lawsuit. There was
no way to question NPM’s witness about corporate policies to determine if the policies were
followed. Of the twenty-five topics noticed, the corporate designee could not answer or gave
incomplete answers to eighteen out of the twenty-five noticed topics.

Indeed, the Defendants are interrelated companies, but the 30(b)(6) witness was not able
to fully answer questions regarding how the companies are interrelated. He failed to do this most
basic due diligence.

Therefore, as in Spicer, monetary sanctions are inadequate. As a sanction, this Court
should strike the Defendants’ Motion for Summary Judgment. “Given the fact that the trial is
imminent and summary judgment briefs have been filed, . . . at this late stage of litigation, no
other sanctions are either effective or appropriate.” Spicer, 2008 U.S. Dist. LEXIS 77232, at *23-
24 (W.D. Va. Oct. 1, 2008). Other courts within this circuit have noted the availability (and
appropriateness) of broad sanctions for the failure to adequately provide a 30(b)(6) witness:

It is well-established across jurisdictions that "[p]roducing an unprepared [Rule

30(b)(6)] witness is tantamount to a failure to appear." United States v. Taylor, 166

F.R.D. 356, 363 (M.D.N.C.), affd, 166 F.R.D. 367 (M.D.N.C. 1996). The

corporation or entity named in a 30(b)(6) notice "must make a good-faith effort to

designate people with knowledge of the matter sought by the opposing party and to
adequately prepare its representatives so that they may give complete,

knowledgeable, and nonevasive answers in deposition." Spicer v. Universal Forest
Prod., E. Div., Inc., No. 7:07CV462, 2008 U.S. Dist. LEXIS 77232, 2008 WL

16
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 16 of 18 Pageid#: 1736
4455854, at *3 (W.D. Va. Oct. 1, 2008). In the event that a party or person
produces an unprepared 30(b)(6) witness, the Court may impose any of the
sanctions listed in Rule 37(b)(2)(A)())-(vi), which range from the imposition of
costs to the entry of default judgment. Fed. R. Civ. P. 37(d)(3). Further,
"fiJnstead of or addition to" the foregoing sanctions, the Court "must require the
party failing to act, the attorney advising that party, or both to pay the reasonable
expenses, including attorney's fees, caused by the failure, unless the failure was
substantially justified or other circumstances make an award of expenses unjust. Jd.

Scott Hutchison Enters. v. Cranberry Pipeline Corp., 318 F.R.D. 44, 54 (S.D. W. Va. 2016)

(emphasis added).

Consistent with Federal Rules of Civil Procedure, and the rationales underlying the rules,

this Court should strike the Defendants’ Motion for Summary Judgment and order NPM to pay

all costs and attorney fees associated with the preparation and taking of this 30(b)(6) deposition.

John P. Fishwick, Jr. (VSB #23285)

john. fishwick@fishwickandassociates.com
Monica L. Mroz (VSB #65766)
Monica.mroz@fishwickandassociates.com
Carrol M. Ching (VSB #68031)
carrol.ching@fishwickandassociates.com
Daniel J. Martin (VSB #92387)
daniel.martin@fishwickandassociates.com
Fishwick & Associates PLC

30 Franklin Road, Suite 700

Roanoke, Virginia 24011

(540) 345-5890 (telephone)

(540) 345-5789 (facsimile)

Counsel for Plaintiff

Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19

Respectfully submitted,

WILLIE HENDERSON, individually and on behalf
of all others similarly situated

By: /s/ John P. Fishwick, Jr.
Of Counsel

17
Page 17 of 18 Pageid#: 1737
CERTIFICATE OF SERVICE
I hereby certify that on July 29, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send a notification of such filing to all counsel of
record.

By: /s/ John P. Fishwick, Jr.

John P. Fishwick, Jr. (VSB #23285)

30 Franklin Road, Suite 700

Roanoke, Virginia 24011

Phone: (540) 345-5890

Facsimile: (540) 345-5789
John.fishwick@fishwickandassociates.com

 

 

18
Case 7:17-cv-00292-GEC Document 141 Filed 07/29/19 Page 18 0f 18 Pageid#: 1738
